NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PETER C. NWOGU, DOING BUSINESS AS,
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defen,dcmt-Appellee.
2011-5015 `
Appea1 from the United States Court of Federal
C1aims in case no. 09-CV-268, Judge Marian B1ank Horn.
ON MOTION
ORDER
Peter C. Nwogu moves for leave to accept his non-
conforming reply brief aS filed.
Upon consideration thereof
IT ls ORDERED THAT:
Tl1e motion is granted. The reply brief is accepted for
filing

NWoGU v. Us 2
FOR THE CoURT
959 95 ml /S/ Jan H0rba1y
Date J an I~Iorba1y
C1erk
cc: YaW Akuok0, Esq.
David F. D’Alessandris, ESq.
FlLED
320 ca 3 count a
ins FEn§§nlPcli§'l:i1S1TFo
nrc 062o11
]AN HORBA|.¥
CLERK